Citation Nr: 0030270	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for service-
connected bilateral hearing loss.  

2. Entitlement to a higher initial rating for residuals of a 
left knee injury, currently rated 10 percent disabling.

3. Entitlement to a higher initial rating for residuals of a 
right knee injury, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from May 1978 to December 
1990.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that inter alia established service connection for 
residuals of left and right knee injuries and surgeries and 
for bilateral hearing loss and assigned noncompensable 
evaluations for each.  In a March 1999 rating decision, the 
RO assigned separate 10 percent evaluations for the left and 
the right knee effective from the date of the claim and 
continued a noncompensable rating for bilateral hearing loss.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  

In cases such as this where the veteran has appealed the 
initial ratings assigned after service connection is 
established, the Board must consider the initial ratings, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Board has thus classified 
the issues as shown on the title page to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.  

The veteran disagreed with a noncompensable rating assigned 
for tinnitus.  In his notice of disagreement received in May 
1999, the veteran stated with respect to his tinnitus that he 
strongly felt that he "should be compensated for this 
condition."  A rating decision dated later in May granted a 
10 percent evaluation for tinnitus, effective from August 
1998.  This evaluation is consistent with the veteran's 
request and is the maximum schedular evaluation available for 
tinnitus under the rating schedule.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  Moreover, the veteran's 
representative stated in September 1999 that this was a total 
grant of the benefits sought on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Board therefore regards the issue 
as no longer in appellate status.  

The veteran also expressed disagreement with a determination 
by the RO that payment of benefits must be withheld until an 
amount equal to a separation allowance was recouped by the 
Government.  The RO issued a statement of the case on that 
issue in June 1999; however, the veteran did not submit a 
substantive appeal.  Accordingly, the Board finds that that 
issue is not before it for appellate consideration.  

The claims of entitlement to higher initial ratings for the 
left and right knee disabilities will be addressed in the 
REMAND portion of the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the case with respect to the hearing loss issue has been 
obtained.  

2.  The veteran has level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(effective prior to June 10, 1999); §§ 4.85, 4.86, Diagnostic 
Code 6100 (effective on June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the veteran's service medical records, his 
hearing was evaluated in March 1989 and found to be slightly 
outside the normal range in the higher frequencies in the 
left ear.  Left ear hearing was 10, 10, 0, 5, 50, and 45 in 
the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively (ANSI).  Right ear hearing was 5, 5, 0, 
5, 30, and 35 in the frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively (ANSI).  Earlier dated 
audiograms during active service showed left and right ear 
hearing loss.  

The veteran applied for service connection for bilateral 
haring loss in August 1998.  

A November 1998 rating decision established service 
connection for bilateral hearing loss and assigned a 
noncompensable rating for the disability under Diagnostic 
Code 6100.  

On a VA audiology evaluation in February 1999, pure tone 
thresholds, in decibels, were 10, 5, 10, and 40 in the right 
ear, and 15, 5, 10, and 60 in the left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz.  His average pure tone threshold 
level, in decibels, was 16 in the right ear and 23 in the 
left ear.  A controlled speech discrimination test using the 
Maryland CNC word list revealed speech recognition ability of 
100 percent in each ear.  These results equate to level I 
hearing in each ear, which warrants a zero percent rating 
under the rating schedule.  

During the evaluation, the veteran reported 12 years of noise 
exposure during active service on the flight line and near 
vehicles and explosions.  The diagnoses were right ear mild 
to moderate high frequency hearing loss and left ear mild to 
moderately severe high frequency hearing loss.  

In his May 1999 notice of disagreement, the veteran reported 
difficulty distinguishing normal conversational tones against 
background noise.  He reported loss of sound-related 
pleasures and the frustration his hearing loss caused his 
family.  He requested compensation.  In a June 1999 VA Form 
646, the veteran reported that his hearing loss imposed a 
more severe impairment in earning capacity than reflected by 
the noncompensable rating assigned.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations, and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-94 (1995).  

The criteria for rating hearing loss found at 38 C.F.R. Part 
4 were revised effective June 10, 1999.  See 64 Fed. Reg. 
25,208-09 (1999).  Where, as here, the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that are to his advantage.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO 
issued a statement of the case considering the hearing loss 
claim in May 1999, which was prior to the revision of the 
hearing loss rating schedule.  The RO has not considered the 
veteran's claim under the revised criteria.  Such action is 
normally necessary in the first instance to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  However, the Board notes that the revised 
regulation reorganized the prefatory information, clarified 
that hearing tests are to be conducted without the use of 
hearing aids, and provided additional rating criteria for 
exceptional hearing impairment that, in this case, could not 
result in a rating greater than that assigned by the RO.  The 
salient criteria applicable to the instant case are 
essentially identical under both the old and the new 
regulations.  Therefore, the Board has determined that the 
appellant will not be prejudiced by the Board's consideration 
of the issue at this time.  

Evaluations of bilateral hearing loss range from zero percent 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board has considered the argument that the level of 
hearing impairment is more severe than the objective medical 
findings show.  However, the VA audiology evaluation of 
February 1999 has produced findings that are accurate 
assessments of the veteran's hearing acuity.  Audiometry 
shows that the right ear average pure tone threshold is 16 
decibels with a 100 percent speech recognition ability that 
corresponds to acuity level I.  See 38 C.F.R. § 4.87, Table 
VI (effective prior to June 10, 1999) and § 4.85, Table VI 
(effective on June 10, 1999).  The left ear average pure tone 
threshold is 23 decibels with 100 percent speech recognition 
ability.  Again, this corresponds to acuity level I. 

The Board finds that level I hearing in the right ear when 
combined with level I hearing in the left ear warrants a 
noncompensable rating.  See 38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6100 (effective prior to June 10, 1999) and 
§ 4.85, Table VII, Diagnostic Code 6100 (effective on June 
10, 1999).  

The veteran has claimed that tinnitus affects his hearing.  
Tinnitus is a separately ratable disability and a 10 percent 
rating has been assigned.  

Because the preponderance of the evidence is against the 
claim for a compensable rating for bilateral hearing loss, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Neither does the 
evidence of record indicate that the bilateral hearing loss 
has significantly changed during the appeal period. 
Therefore, consideration of a staged rating is unnecessary.  
The claim for a compensable rating for bilateral hearing loss 
must therefore be denied.  

Under 38 C.F.R. § 3.321(b)(1) (1999), where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extraschedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must adjudicate the issue of whether 
an extraschedular rating is appropriate, and if there is 
enough such evidence, the Board must direct that the matter 
be referred to the VA Central Office for consideration.  If 
the matter is not referred, the Board must provide adequate 
reasons and bases for its decision to not so refer it.  
Colayong v. West 12 Vet. App.  524, 536 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran has simply asserted an impact in 
his earning potential due to hearing loss; however, he has 
not submitted any evidence that such impairment of his 
earnings has actually occurred or that the bilateral hearing 
loss has resulted in marked interference with employment or 
frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating.  In the absence of such evidence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

A compensable initial rating for service-connected bilateral 
hearing loss is denied.  


REMAND

The veteran has requested higher initial evaluations for his 
service-connected left and right knee disabilities.  The 
record indicates that he underwent a VA orthopedic 
examination in February 1999.  The examiner noted current 
range of motion and other knee symptoms but did not comment 
on the presence or absence of any instability or ligament 
laxity.  In May 1999, the veteran reported that he had 
continued instability of both knees.  In May 1999, the RO 
responded with a statement of the case finding that no 
instability was shown on examination.  The Board is of the 
opinion that the absence of any information concerning joint 
instability does not constitute proof that there is none.  
The duty to assist includes providing an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In September 1999, the veteran's representative pointed out 
that in evaluating the veteran's knees, the RO did not 
consider the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The DeLuca court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  A review of the statement of the case reflects 
that 38 C.F.R. §§ 4.40 and 4.45 were not considered, nor was 
the issue of additional impairment due to painful motion 
considered.  Therefore, the case must be returned for 
additional development in accordance with DeLuca.  

The Board notes that since the May 1999 statement of the 
case, the veteran has submitted additional evidence pertinent 
to his knees.  See the May 31, 2000, VA outpatient report and 
the May 31, 2000, private medical report.  The veteran has 
not waived his right to initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (1999).  Prior to Board 
adjudication, the RO must consider this evidence.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should request and associate with the 
claims file copies of any relevant 
medical records for knee treatment that 
he has received since his VA orthopedic 
examination in February 1999.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.  

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of his service-connected left 
and right knee injuries.  The claims file 
and a copy of this remand should be made 
available to the examiner for review in 
connection with this examination.  The 
examiner should examine the veteran and 
provide up-to-date findings that take 
into account the veteran's complaint of 
painful motion and instability of both 
knees.  The examiner should report at 
what degree of flexion and extension knee 
pain is elicited.  The examiner should 
express range of motion according to 
38 C.F.R. § 4.71, Plate II, which 
reflects that normal flexion is to 140 
degrees and normal extension is to zero 
degrees.  The examiner is requested to 
determine, if possible, whether a May 
2000 knee injury has resulted in 
symptomatology that can be disassociated 
from the service-connected knee 
disability and, if so, is requested to 
identify the symptoms resulting from 
nonservice-connected disability.  All 
examination findings along with complete 
rationale of opinions and conclusions 
should be set forth in a type written 
report.  

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the claims for increased 
ratings for the service-connected left 
and right knee disorders.  If the 
benefits sought on appeal remain denied, 
a supplemental statement of the case 
should be issued to the veteran and his 
representative, and they should be 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



